     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 1 of 26




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


Jamal Brathwaite, an individual,

        Plaintiff,                                   CASE NO.

                        vs.

Cook Incorporated; Cook Medical                      JURY TRIAL DEMANDED
Incorporated; Cook Group Incorporated;
Cook Medical, LLC,

        Defendants.


                                        COMPLAINT

       Plaintiff Jamal Brathwaite, by and through undersigned attorneys, hereby sues

Defendants Cook Incorporated, Cook Medical Incorporated, Cook Group Incorporated,

and Cook Medical, LLC, and alleges as follows:

                                          PARTIES

       1.      Plaintiff Jamal Brathwaite (hereinafter “Plaintiff”) at all times relevant to this

action resided in, continues to reside in, and is a citizen of Harris County, Texas.

       2.      Defendant Cook Incorporated was and is an Indiana corporation authorized

and/or doing business in the state of Texas. At all times relevant to this action, Cook

Incorporated designed, set specifications, manufactured, prepared, compounded,

assembled, processed, promoted, marketed, distributed and/or sold the inferior vena cava

filter (“IVC Filter”) known as the Celect™ Platinum Vena Cava Set (hereinafter “Cook




                                               1
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 2 of 26




filter”) to be implanted in patients throughout the United States, including Texas. At all

times relevant hereto, Defendant Cook Incorporated was engaged in business in Texas, has

conducted substantial business activities, and derived substantial revenue from within the

State of Texas. This Defendant has also carried on solicitations or service activities in

Texas.

         3.   Defendant Cook Incorporated was and is the parent company of Defendant

Cook Medical Incorporated. Defendant Cook Medical Incorporated was and is an Indiana

corporation authorized and/or doing business in the state of Texas. At all times relevant to

this action, Cook Medical Incorporated designed, set specifications, manufactured,

prepared, compounded, assembled, processed, promoted, marketed, distributed and/or sold

the inferior vena cava filter (“IVC Filter”) known as the Celect™ Platinum Vena Cava Set

to be implanted in patients throughout the United States, including Texas. At all times

relevant hereto, Defendant Cook Medical Incorporated was engaged in business in Texas,

has conducted substantial business activities, and derived substantial revenue from within

the State of Texas. This Defendant has also carried on solicitations or service activities in

Texas.

         4.   Defendant Cook Group Incorporated was and is an Indiana corporation

authorized and/or doing business in the state of Texas. At all times relevant to this action,

Cook Group Incorporated designed, set specifications, manufactured, prepared,

compounded, assembled, processed, promoted, marketed, distributed and sold the inferior

vena cava filter (“IVC Filter”) known as the Celect Platinum™ Vena Cava Set to be

implanted in patients throughout the United States, including Texas. At all times relevant


                                             2
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 3 of 26




hereto, Defendant Cook Group Incorporated was engaged in business in Texas, has

conducted substantial business activities, and derived substantial revenue from within the

state of Texas. This Defendant has also carried on solicitations or service activities in

Texas.

         5.     Defendant Cook Incorporated is the parent company of Defendant Cook

Medical, LLC. Cook Medical, LLC was and is an Indiana limited liability corporation

authorized and/or doing business in the state of Texas. The sole member of Cook Medical,

LLC is Cook Incorporated, which has its principal place of business and is incorporated in

Indiana.      At all times relevant to this action, Cook Medical, LLC designed, set

specifications, manufactured, prepared, compounded, assembled, processed, promoted,

marketed, distributed and/or sold the inferior vena cava filter (“IVC Filter”) known as the

Celect™ Platinum Vena Cava Set to be implanted in patients throughout the United States,

including Texas. At all times relevant hereto, Cook Medical, LLC was registered to do

business with the state of Texas. At all times relevant hereto, Defendant Cook Medical

LLC was engaged in business in Texas, has conducted substantial business activities, and

derived substantial revenue from within the state of Texas. This Defendant has also carried

on solicitations or service activities in Texas.

         6.     Defendants Cook Incorporated, Cook Medical Incorporated, Cook Group

Incorporated, and Cook Medical, LLC, shall be referred to herein individually by name or

collectively as the “Cook Defendants.”

         7.     At all times alleged herein, Cook Defendants include and included any and

all parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers,


                                               3
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 4 of 26




and organizational units of any kind, their predecessors, successors, and assigns and their

officers, directors, employees, agents, representatives, and any and all other persons acting

on their behalf.

       8.     At all times herein mentioned, each of the Cook Defendants were the agents,

servants, partners, predecessors in interest, and joint venturers of each other, and were at

all times operating and acting with the purpose and scope of said agency, service,

employment, partnership, joint enterprise, and/or joint venture.

                             JURISDICTION AND VENUE

       9.     Jurisdiction is proper in this court under 28 U.S.C.§ 1332(a)(1) because the

Plaintiff and the Defendants are citizens of different states, and the amount in controversy

exceeds seventy-five thousand dollars ($75,000.00), exclusive of interest and costs.

       10.    Venue is proper in this court under 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claim occurred within this judicial district

and the Defendants regularly conduct business in this district.

                        GENERAL FACTUAL ALLEGATIONS

       11.    Plaintiff brings this case against the Cook Defendants because of the serious,

life-threatening injury he has suffered as a result of the Cook Defendants’ surgically

implanted medical device, the Cook Celect Platinum filter, that was implanted by

Christopher Bedford, M.D. at Ben Taub Hospital in Houston, Texas on July 27, 2014.

       12.    Cook Defendants design, research, develop, manufacture, test, market,

advertise, promote, distribute, and sell IVC filters, which are marketed and sold as both




                                              4
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 5 of 26




permanent and retrievable devices, purportedly to prevent recurrent pulmonary embolism.

One such product is the Cook Celect Platinum IVC filter at issue in this case.

        13.    To date, there is no evidence to support the notion that IVC filters offer any

clinical benefit to patients.

        14.    Cook Defendants sought Food and Drug Administration (“FDA”) clearance

to market the Cook Celect Platinum filter device and/or its components under Section

510(k) of the Medical Device Amendment.

        15.    On or about July 3, 2012, Defendants obtained FDA clearance to market the

Cook Celect Platinum filter under Section 510(k) of the Medical Device Amendment.

        16.    Section 510(k) allows marketing of medical devices if the manufacturer

claims the device is substantially equivalent to other legally marketed predicate devices,

without formal review of the safety or efficacy of said device. The Cook Defendants

claimed that the Celect Platinum filter was substantially equivalent to the Cook Celect IVC

filter, a medical device cleared by the FDA under the Section 510k process on April 20,

2007.

        17.    An IVC filter, like the Cook Celect Platinum filter, is a device ostensibly

designed and intended to filter blood clots (called “thrombi”) that would otherwise travel

from the lower portions of the body to the heart and lungs, resulting in a pulmonary

embolism (PE). IVC filters are marketed as being safe to implant, either temporarily or

permanently, within the vena cava.

        18.    The inferior vena cava is a vein that returns blood to the heart from the lower

portions of the body. In certain people, and for various reasons, thrombi travel from vessels


                                              5
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 6 of 26




in the legs and pelvis, through the vena cava and into the heart and lungs. These thrombi

can develop in the deep leg veins. This condition is called “deep vein thrombosis” or DVT.

If the thrombi reach the lungs they are considered “pulmonary emboli” or PE.

       19.     The Celect Platinum filter is a retrievable filter and is alleged by Cook as

being substantially similar to the Cook Defendants’ Celect filter, its predicate device.

       20.     The Celect Platinum filter has four (4) anchoring legs, or struts, for fixation

within the IVC and eight (8) independent secondary struts claimed by Cook to improve

self-centering and clot trapping.

       21.     On or about July 27, 2014, Plaintiff was implanted with a Cook Celect

Platinum filter at Ben Taub Hospital in Houston, Texas. The Cook Celect Platinum filter

placed in Plaintiff was marketed and sold as appropriate for use as either a retrievable or

permanent filter.

       22.     Plaintiff has suffered serious injury as a result of the implantation of the Cook

Celect Platinum filter.     Specifically, Plaintiff’s Celect Platinum filter fractured and

perforated Plaintiff’s IVC. Several struts have perforated Plaintiff’s duodenum and colon.

The filter has also tilted substantially. Plaintiff is at risk for future progressive perforations

by the Celect Platinum filter which could further injure adjacent organs, blood vessels, and

structures, as well as fracturing of the IVC filter and migration of the Celect Platinum filter

or pieces thereof. The Plaintiff faces numerous health risks, including the risk of death.

Plaintiff will require ongoing medical care and monitoring for the rest of his life. It is

unknown if the filter can be retrieved by any means other than an open surgical procedure.




                                                6
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 7 of 26




       23.    At all times relevant hereto, the Cook Celect Platinum filter was widely

advertised and promoted by the Cook Defendants as safe and effective for prevention of

recurrent pulmonary embolism.

       24.    At all times relevant to this complaint, the Cook Defendants knew or should

have known that the Cook Celect Platinum IVC filter was defective and knew that defect

was attributable to the design’s failure to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

       25.    The Cook Defendants failed to disclose to physicians, patients, or Plaintiff

that its retrievable IVC filters, including the Cook Celect Platinum filter, were subject to

perforation through the IVC wall, fracture, and migration or the appropriate degree of risk

of perforation and damage to the vena cava wall and surrounding organs, blood vessels,

and structures.

       26.    At all times relevant hereto, the Cook Defendants continued to promote

Cook’s retrievable IVC filters, including the Cook Celect Platinum filter, as safe and

effective even though the clinical trials that had been performed were not adequate to

support long- or short-term safety or efficacy.

       27.    Cook Defendants concealed the known risks and failed to warn of known or

scientifically knowable dangers and risks associated with the Cook retrievable IVC filters,

including the Cook Celect Platinum filter, as aforesaid.

       28.    The failure of the Cook filter is attributable in part to the fact that the Cook

retrievable IVC filters, including the Cook Celect Platinum filter, suffer from a design




                                              7
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 8 of 26




defect causing the filters to be unable to withstand the normal anatomical and physiological

loading cycles exerted in vivo.

       29.    At all times relevant hereto, the Cook Defendants failed to provide sufficient

warnings and instructions that would have put Plaintiff and the general public on notice of

the dangers and adverse effects caused by implantation of the Cook Celect Platinum filter,

including, but not limited to, the design’s failure to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

       30.    The Cook Celect Platinum filter was designed, manufactured, distributed,

marketed, promoted, sold, and/or supplied by Cook Defendants and was marketed while

defective due to the inadequate warnings, instructions, labeling, and/or inadequate testing

in light of Cook Defendants’ knowledge of the product’s failure and serious adverse events.

       31.    At all times relevant hereto, the officers and/or directors of the Cook

Defendants named herein participated in, authorized, and/or directed the production and

promotion of the aforementioned products when they knew or should have known of the

hazardous and dangerous propensities of said products, and thereby actively participated

in the tortious conduct that resulted in the injuries suffered by Plaintiff.

                           FRAUDULENT CONCEALMENT

       32.    The Cook Defendants were under a continuing duty to disclose the true

character, quality, and nature of the device that was implanted in Plaintiff, but instead they

concealed them. The Cook Defendants remain under a continuing duty to disclose the true

character, quality, and nature of the device that was implanted in Plaintiff, but instead they

continue to conceal them. The Cook Defendants’ conduct, as described in this complaint,


                                               8
      Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 9 of 26




amounts to conduct purposely committed, which they must have realized was dangerous,

heedless, and reckless, without regard to the consequences or the rights and safety of

Plaintiff.

                       CORPORATE/VICARIOUS LIABILITY

       33.    At all times herein mentioned, the Cook Defendants were agents, servants,

partners, aiders and abettors, co-conspirators, and/or joint venturers, and were at all times

operating and acting within the purpose and scope of said agency, service, employment,

partnership, conspiracy, and/or joint venture and rendered substantial assistance and

encouragement to each other, knowing that their collective conduct constituted a breach of

duty owed to the Plaintiff.

       34.    There exists and, at all times herein mentioned, there existed a unity of

interest in ownership between the Cook Defendants such that any individuality and

separateness between them have ceased and these Defendants are alter egos. Adherence

to the fiction of the separate existence of these Defendants as entities distinct from each

other will permit an abuse of the corporate privilege and would sanction a fraud and/or

would not promote injustice.

       35.    At all times herein mentioned, the Cook Defendants were engaged in the

business of, or were successors in interest to, entities engaged in the business of

researching, designing, formulating, compounding, testing, manufacturing, producing,

processing, assembling, inspecting, distributing, marketing, labeling, promoting,

packaging, prescribing, and/or advertising for sale, and selling products for use by the




                                             9
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 10 of 26




Plaintiff. As such, each Defendant is individually, as well as jointly and severally, liable

to the Plaintiff for Plaintiff’s damages.

       36.    At all times herein mentioned, the officers and/or directors of the Cook

Defendants named herein participated in, authorized and/or directed the production,

marketing, promotion and sale of the aforementioned products when they knew, or with

the exercise of reasonable care and diligence should have known, of the hazards and

dangerous propensities of said products, and thereby actively participated in the tortious

conduct that resulted in the injuries suffered by the Plaintiff.

                                        COUNT I
                                      NEGLIGENCE

       37.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       38.    At all times relevant to this cause of action, the Cook Defendants were in the

business of designing, developing, setting specifications, manufacturing, marketing,

promoting, selling, and distributing Cook IVC filters including the Cook Celect Platinum

IVC filter.

       39.    The Cook Defendants designed, manufactured, marketed, inspected, labeled,

promoted, distributed and sold the Cook Celect Platinum filter that was implanted in

Plaintiff.

       40.    The Cook Defendants had a duty to exercise reasonable and prudent care in

the development, testing, design, manufacture, inspection, marketing, labeling, promotion,




                                              10
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 11 of 26




distribution and sale of Cook IVC filters, including the Celect Platinum filter, so as to avoid

exposing others to foreseeable and unreasonable risks of harm.

       41.    The Cook Defendants knew or reasonably should have known that the Cook

Celect Platinum filter was dangerous or was likely to be dangerous when used in its

intended or reasonably foreseeable manner.

       42.    At the time of manufacture and sale of the Cook Celect Platinum filter (2012

until present), the Cook Defendants knew or should have known that the Cook Celect

Platinum filter was designed and manufactured so as to present an unreasonable risk of the

device tilting and/or perforating the vena cava wall.

       43.    At the time of manufacture and sale of the Cook Celect Platinum filter (2012

until present), the Cook Defendants knew or should have known that using the Cook Celect

Platinum filter in its intended use or in a reasonably foreseeable manner created a

significant risk of a patient suffering severe health side effects, including, but not limited

to: hemorrhage; pericardial effusion; cardiac tamponade; cardiac arrhythmia and other

symptoms similar to myocardial infarction; perforations of tissue, vessels, and organs; and

other severe personal injuries and diseases, which are permanent in nature, including, but

not limited to, death, physical pain and mental anguish, scarring and disfigurement,

diminished enjoyment of life, continued medical care and treatment due to chronic

injuries/illness proximately caused by the device; and the continued risk of requiring

additional medical and surgical procedures including general anesthesia, with attendant

risk of life threatening complications.




                                              11
    Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 12 of 26




      44.    The Cook Defendants knew or reasonably should have known that

consumers of the Cook Celect Platinum filter would not realize the danger associated with

using the device in its intended use and/or in a reasonably foreseeable manner.

      45.    The Cook Defendants breached their duty to exercise reasonable and prudent

care in the development, testing, design, manufacture, inspection, marketing, labeling,

promotion, distribution and sale of the Cook Celect Platinum filter in, among others, the

following ways:

      a. Designing and distributing a product in which they knew or should have known
         that the likelihood and severity of potential harm from the product exceeded the
         burden of taking safety measures to reduce or avoid harm;

      b. Designing and distributing a product in which they knew or should have known
         that the likelihood and severity of potential harm from the product exceeded the
         likelihood of potential harm from other devices available for the same purpose;

      c. Failing to use reasonable care in manufacturing the product and producing a
         product that differed from their design or specifications or from other typical
         units from the same production line;

      d. Failing to use reasonable care to warn or instruct, including pre and post-sale,
         Plaintiff, Plaintiff’s physicians, Plaintiff’s agents or the general health care
         community about the Cook Celect Platinum filter’s substantially dangerous
         condition or about facts making the product likely to be dangerous;

      e. Failing to perform reasonable pre and post-market testing of the Cook Celect
         Platinum filter to determine whether or not the product was safe for its intended
         use;

      f. Failing to provide adequate instructions, guidelines, and safety precautions,
         including pre and post-sale, to those persons to whom it was reasonably
         foreseeable would prescribe, use, and implant the Cook Celect Platinum filter;

      g. Advertising, marketing and recommending the use of the Cook Celect Platinum
         filter, while concealing and failing to disclose or warn of the dangers known by
         Defendants to be connected with and inherent in the use of the Cook Celect
         Platinum filter;



                                            12
    Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 13 of 26




       h. Representing that the Cook filter was safe for its intended use when in fact, the
          Cook Defendants knew and should have known the product was not safe for its
          intended purpose;

       i. Continuing manufacture and sale of the Cook Celect Platinum filter with the
          knowledge that said product was dangerous and not reasonably safe;

       j. Failing to use reasonable and prudent care in the design, research, manufacture,
          and development of the Cook Celect Platinum filter so as to avoid the risk of
          serious harm associated with the use of the Cook Celect Platinum filter;

       k. Advertising, marketing, promoting and selling Cook Celect Platinum filter for
          uses other than as approved and indicated in the product’s label;

       l. Failing to establish an adequate quality assurance program used in the
          manufacturing of the Cook Celect Platinum filter; and,

       m. Failing to establish and maintain an adequate post-market surveillance
          program.

       n. Failing to conduct patient studies to determine whether the Cook Celect
          Platinum filter offers a clinical benefit to patients.

       o. Upon learning that IVC filters do not provide any clinical benefit to patients,
          defendants continued to sell its IVC filters, failed to pull them off the market,
          failed to notify the medical community to stop implanting its filters and failed
          to notify patients implanted with filters to have them removed.

       46.    A reasonable manufacturer, distributor, or seller under the same or similar

circumstances would not have engaged in the aforementioned acts and omissions.

       47.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                              COUNT II
             STRICT PRODUCTS LIABILITY – FAILURE TO WARN

       48.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.



                                             13
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 14 of 26




       49.      The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Cook

filters, including the Cook Celect Platinum filter implanted into Plaintiff, into the stream

of commerce and in the course of same, directly advertised and marketed the device to

consumers or persons responsible for consumers.

       50.      At the time the Cook Defendants designed, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Celect

Platinum filter into the stream of commerce, the Cook Defendants knew or should have

known the device presented an unreasonable danger to users of the product when put to its

intended and reasonably anticipated use. Specifically, the Cook Defendants knew or

should have known at the time they manufactured, labeled, distributed and sold the Cook

Celect Platinum filter that was implanted in Plaintiff, that the Cook Celect Platinum filter,

inter alia, posed a significant and higher risk than other similar devices of device failure

(fracture, migration, tilting, and perforation of the vena cava wall) and resulting serious

injuries.

       51.      Consequently, the Cook Defendants had a duty to warn of the risk of harm

associated with the use of the device and to provide adequate instructions on the safe and

proper use of the device.

       52.      The Cook Defendants further had a duty to warn of dangers and proper safety

instructions that they became aware of even after the device was distributed and implanted

in Plaintiff.




                                             14
    Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 15 of 26




       53.    Despite their duties, the Cook Defendants failed to adequately warn of

material facts regarding the safety and efficacy of the Cook IVC filters, including the Cook

Celect Platinum filter, and further failed to adequately provide instructions on the safe and

proper use of the device.

       54.    No health care provider, including Plaintiff’s, patient or patient’s agent

would have used the device in the manner directed, had those facts been made known to

the prescribing healthcare providers and/or ultimate users of the device.

       55.    The health risks associated with the device as described herein are of such a

nature that ordinary consumers would not have readily recognized the potential harm.

       56.    Plaintiff and Plaintiff’s health care providers used the device in a normal,

customary, intended, and foreseeable manner, namely as a surgically implanted device

used to prevent pulmonary embolisms.

       57.    Therefore, the Cook Celect Platinum filter implanted in Plaintiff was

defective and unreasonably dangerous at the time of release into the stream of commerce

due to inadequate warnings, labeling and/or instructions accompanying the product.

       58.    The Cook Celect Platinum filter implanted in Plaintiff was in the same

condition as when it was manufactured, inspected, marketed, labeled, promoted,

distributed and sold by the Cook Defendants.

       59.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.




                                             15
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 16 of 26




                              COUNT III
               STRICT PRODUCTS LIABILITY – DESIGN DEFECT

       60.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       61.    At all times relevant to this action, the Cook Defendants developed, tested,

designed, manufactured, inspected, labeled, promoted, distributed and sold into the stream

of commerce the Cook IVC filters, including the Cook Celect Platinum filter implanted in

Plaintiff.

       62.    The Cook Celect Platinum filter was expected to, and did, reach its intended

consumers without substantial change in the condition in which it was in when it left the

Cook Defendants’ possession. In the alternative, any changes that were made to Cook filter

implanted in Plaintiff were reasonably foreseeable to the Cook Defendants.

       63.    The Cook Celect Platinum filter implanted in Plaintiff was defective in

design because it failed to perform as safely as persons who ordinarily use the product

would have expected at the time of use.

       64.    The Cook Celect Platinum filter could have been designed and manufactured

with a stop limiter avoiding unsafe perforation, tilt and fracture.

       65.    The Cook Celect Platinum filter implanted in Plaintiff was defective in

design, in that its risks of harm exceeded its claimed benefits.

       66.    Plaintiff and Plaintiff’s health care providers used the Cook Celect Platinum

filter in a manner that was reasonably foreseeable to the Cook Defendants.




                                              16
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 17 of 26




       67.    Neither Plaintiff, nor Plaintiff’s health care providers could have, by the

exercise of reasonable care, discovered the device’s defective condition or perceived its

unreasonable dangers prior to Plaintiff’s implantation with the device.

       68.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                            COUNT IV
        STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT

       69.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       70.    The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Cook IVC

filter that was implanted into Plaintiff.

       71.    The Cook Celect Platinum filter implanted in Plaintiff contained a condition

or conditions, which Defendants did not intend, at the time it left the Cook Defendants’

control and possession.

       72.    Plaintiff and Plaintiff’s health care providers used the device in a manner that

was reasonably foreseeable to the Cook Defendants.

       73.    As a result of this condition or these conditions, the product injured Plaintiff

and failed to perform as safely as the ordinary consumer would expect when used in a

reasonably foreseeable manner.




                                             17
    Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 18 of 26




       74.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                                        COUNT V
                                         FRAUD

       75.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       76.    At all times relevant to this cause of action, the Cook Defendants were in the

business of designing, developing, setting specifications for, licensing, manufacturing,

preparing, packaging, maintaining, labeling, compounding, assembling, processing,

promoting, selling, distributing, and marketing Cook Gunther Tulip IVC filters and Cook

Celect Platinum IVC filters.

       77.    At the time Plaintiff was implanted the Cook Defendants developed, tested,

designed, manufactured, inspected, labeled, promoted, distributed, marketed, and sold into

the stream of commerce the Cook Celect Platinum IVC filter placed in her body.

       78.    At all times relevant to this action, the Cook Defendants designed,

researched, developed, manufactured, tested, labeled, inspected, advertised, promoted,

marketed, sold, and distributed into the stream of commerce the Gunther Tulip and Celect

Platinum IVC filters for use as a surgically implanted device used to prevent pulmonary

embolisms and for uses other than as approved and indicated in the product’s instructions,

warnings, and labels.




                                            18
      Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 19 of 26




          79.   The Cook Defendants falsely and fraudulently represented to Plaintiff, his

physicians, and other members of the general public, that the Cook Celect Platinum IVC

filter:

                a.     Has been proven to effectively prevent pulmonary embolism;

                b.     Was self-centering and offered efficient clot trapping;

                c.     Was designed to minimize the most common filter complications;

                d.     The anchors on the filter created secure, atraumatic attachments to the
                       caval wall;

                e.     Provided enhanced retrievability giving an extended time for
                       retrieval; and,

                f.     Could safely stay in place permanently in the body.

          80.   In the Clinical Study section of the Instructions for Use provided to the

physicians who were implanting the Cook Celect Platinum IVC filter, including the filter

implanted in the Plaintiff, the Cook Defendants states a clinical study involved a 74 patient

cohort, with follow-up conducted at 1 month (60 of 69 possible patients), 3 months (50 of

58 possible patients) and 6 months (37 of 41 possible patients) consisting of clinical exam

and imaging by X-ray and duplex ultrasound, no device related major adverse events

(defined as hemorrhage, perforation, death, occlusion, filter fracture or significant filter

migration) occurred.

          81.   The representations by the Cook Defendants were, in fact, false. The true

facts were that the Cook Celect Platinum IVC filter is not safe for long term/permanent

surgical implantation for said purposes, it has not been proven the filter effectively prevents

pulmonary embolism; the filter presents a high risk of perforation through the caval wall,



                                              19
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 20 of 26




the filter has a high risk for fracture, and the filter is not safe for permanent placement in

the body. In the clinic study that was presented to physicians through the instructions for

use, the IFU gives a false sense of safety by reporting on a subset of OUS patients regarding

high rates of successful retrieval rates and no complications, which has been shown to be

incorrect. The retrieval rates listed give a false sense of safety when the OUS study did not

address safety, and falsified complication and perforation rates. The Celect Platinum filter

was and is, in fact, dangerous to the health and body of Plaintiff.

       82.    When the Cook Defendants made the aforesaid representations, and others,

they knew them to be false, and those representations were made by the Cook Defendants

with the intent to defraud and deceive Plaintiff and his physicians, and with the intent to

induce Plaintiff and his physicians to act in the manner herein alleged, i.e., to use the Cook

Celect Platinum IVC filter in surgery.

       83.    As a direct and proximate result of the foregoing negligent acts and

omissions by the Cook Defendants, Plaintiff has suffered a serious medical complication

for which the solution and ultimate economic loss is yet to be determined.

                                  COUNT VI
                        NEGLIGENT MISREPRESENTATION

       84.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       85.    At all times relevant to this cause, and as detailed herein, the Cook

Defendants negligently provided Plaintiff, Plaintiff’s health care providers, and the general

medical community with false or incorrect information, or omitted or failed to disclose



                                             20
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 21 of 26




material information concerning Cook IVC filters and the Cook Celect Platinum filter;

including, but not limited to, misrepresentations relating to the safety, efficacy, failure rate

and approved uses of the Cook IVC filter.

       86.    The Cook Defendants falsely represented to Plaintiff, his physicians, and

other members of the general public, that the Cook Celect Platinum IVC filter:

              a. Was proven to be hemodynamically effective;

              b. Has been proven to effectively prevent pulmonary embolism;

              c. Was self-centering and offered efficient clot trapping;

              d. Was designed to minimize the most common filter complications;

              e. The anchors on the filter created secure atraumatic attachments to the
                 caval wall;

              f. Provided enhanced retrievability giving an extended time for retrieval;
                 and

              g. Could safely stay in place permanently in the body.

       87.    In the Clinical Study section of the Instructions for Use provided to the

physicians who were implanting the Cook Celect Platinum IVC filter, including the filter

implanted in the Plaintiff, the Cook Defendants states a clinical study involved a 74 patient

cohort, with follow-up conducted at 1 month (60 of 69 possible patients), 3 months (50 of

58 possible patients) and 6 months (37 of 41 possible patients) consisting of clinical exam

and imaging by X-ray and duplex ultrasound, no device related major adverse events

(defined as hemorrhage, perforation, death, occlusion, filter fracture or significant filter

migration) occurred.




                                              21
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 22 of 26




       88.    The representations by the Cook Defendants were, in fact, false. The true

facts were that the Cook Celect Platinum IVC filter is not safe for long term/permanent

surgical implantation for said purposes, it has not been proven the filter effectively prevents

pulmonary embolism; the filter presents a high risk of perforation through the caval wall,

the filter has a high risk for fracture, and the filter is not safe for permanent placement in

the body. In the clinic study that was presented to physicians through the instructions for

use, the IFU gives a false sense of safety by reporting on a subset of OUS patients regarding

high rates of successful retrieval rates and no complications, which has been shown to be

incorrect. The retrieval rates listed give a false sense of safety when the OUS study did not

address safety, and falsified complication and perforation rates. The Celect Platinum filter

was and is, in fact, dangerous to the health and body of Plaintiff.

       89.    The information distributed by the Cook Defendants to the public, the

medical community and Plaintiff’s health care providers, including reports, press releases,

advertising campaigns, labeling materials, print advertisements, commercial media

containing material representations, was false and misleading, and contained omissions and

concealment of truth about the dangers of the use of the Cook IVC filters, including the

Cook Celect Platinum Filter. The Cook Defendants made the foregoing misrepresentations

knowing that they were false and/or without reasonable basis in fact. These materials

included instructions for use and warning document that was included in the packaging of

the Cook Celect Platinum filter that was implanted in Plaintiff.

       90.    The    Cook     Defendants’     intent   and    purpose    in   making     these

misrepresentations was to deceive and defraud the public and the medical community,


                                              22
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 23 of 26




including Plaintiff’s health care providers; to gain the confidence of the public and the

medical community, including Plaintiff’s health care providers; to falsely assure them of

the quality of the Cook IVC filters, including the Celect Platinum IVC filter and its fitness

for use; and to induce the public and the medical community, including Plaintiff’s

healthcare providers to request, recommend, prescribe, implant, purchase, and continue to

use Cook IVC filters, including the Cook Celect Platinum filter.

       91.    In reliance upon the false and negligent misrepresentations and omissions

made by the Cook Defendants, Plaintiff, Plaintiff’s health care providers and the Plaintiff’s

agents were induced to, and did use the Cook Celect Platinum filter, thereby causing

Plaintiff to sustain severe personal injuries.

       92.    The Cook Defendants knew and had reason to know that Plaintiff, Plaintiff’s

health care providers, and the general medical community did not have the ability to

determine the true facts intentionally and/or negligently concealed and misrepresented by

the Cook Defendants, and would not have prescribed and implanted same, if the true facts

regarding the device had not been concealed and misrepresented by the Cook Defendants.

       93.    The Cook Defendants had sole access to material facts concerning the

defective nature of the product and its propensity to cause serious and dangerous side

effects in the form of dangerous injuries and damages to persons who are implanted with

the Cook filter.

       94.    At the time Cook Defendants failed to disclose and misrepresented the

foregoing facts, and at the time Plaintiff used the Cook Celect Platinum filter, Plaintiff,




                                                 23
    Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 24 of 26




Plaintiff’s health care providers and the Plaintiff’s agents were unaware of said Cook

Defendants’ negligent misrepresentations and omissions.

       95.    Plaintiff, Plaintiff’s health care providers, the Plaintiff’s agents and general

medical community reasonably relied upon misrepresentations and omissions made by the

Cook Defendants where the concealed and misrepresented facts were critical to

understanding the true dangers inherent in the use of the Cook Celect Platinum filter.

       96.    Plaintiff, Plaintiff’s health care provider’s and Plaintiff’s agents’ reliance on

the foregoing misrepresentations and omissions by Cook Defendants’ were the direct and

proximate cause of Plaintiff’s injuries as described herein.

                                     COUNT VII
                                 PUNITIVE DAMAGES

       97.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       98.    The actions and inactions of all the Defendants, and or alternatively the

employees or agents of Defendants, and their predecessors-in-interest, whether taken

separately, or together, were of such a character as to constitute a pattern or practice of

intentional wrongful conduct and/or malice resulting in the injury and damages of Plaintiff

Jamal Brathwaite.

       99.    More specifically, Defendants, or alternatively the employees or agents of

Defendants, and their predecessors-in-interest, consciously and/or deliberately concealed

risks associated with their product and nevertheless proceeded with conscious indifference




                                             24
     Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 25 of 26




to the rights, safety, and welfare of Plaintiff Jamal Brathwaite by failing to act to disclose

these risks to him or his healthcare professionals.

       100.   Defendants are guilty of oppression, fraud, and/or malice, express or implied

for which they should be held liable in punitive damages to Plaintiff Jamal Brathwaite.

                               PRAYER FOR DAMAGES

       WHEREFORE, Plaintiff, Jamal Brathwaite, prays for relief on the entire

complaint, as follows:

        a.    Judgment to be entered against all Defendants on all causes of action of the
              Complaint, including but not limited to:

              1.     Pain and suffering;

              2.     Mental anguish in the past and which, in reasonable probability, he
                     will sustain in the future; and,

              3.     Reasonable and necessary medical expenses for treatment received in
                     the past and, based upon reasonable medical probability, the
                     reasonable medical expenses he will need in the future;

       b.     Plaintiff be awarded full, fair, and complete recovery for all claims and
              causes of action relevant to this action;

       c.     Plaintiff be awarded all appropriate costs, fees, expenses, and pre-judgment
              and post-judgment interest on the judgments entered in Plaintiff’s behalf;
              and,

       d.     Such other relief the court deems just and proper.

                             DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial by jury on all issues.

       DATED August 16, 2021.

                            [SIGNATURE ON NEXT PAGE]




                                             25
Case 4:21-cv-02675 Document 1 Filed on 08/16/21 in TXSD Page 26 of 26




                               Respectfully submitted,

                               MARTIN BAUGHMAN LLP

                               By: /s/ Ben C. Martin
                               Ben C. Martin
                               Texas Bar No. 13052400
                               BMartin@martinbaughman.com
                               3141 Hood Street, Suite 600
                               Dallas, Texas 75219
                               (214)-761-6614 Phone
                               (214) 744-7590 Fax

                               Attorneys for Plaintiff




                                 26
